DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the routing of fluid from collection tanks to corresponding nozzles and collection of discharge of fluid into corresponding tanks must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Currently Fig.4 merely shows collection tanks routed to each other, no fluid lines from the tanks to the respective nozzles are shown nor is it shown that the respective tank is collecting fluid from the respective nozzle.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "540" in Fig.1 and "541" in Fig.3 have both been used to designate the 12th roller.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claim 9 objected to because of the following informalities:  “a 11th roller” appears as though it should be “an 11th roller”.  Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: discharging part in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/616,566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the copending application appears to have, at least, all the limitations of claims 1-2 of the instant application. Upper and lower rollers reads on a vertical direction and the laundry is conveyed by a conveyor while being washed by the washing nozzles
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 & 9-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-5, applicant states “in a vertical direction” it is unclear if this limitation is attributed to the conveyance of the laundry or the spatial configuration of the nozzle. For examination purposes, the limitation will be interpreted as though it attributed to the nozzle as seen in Fig.1 of the instant application.
Regarding claim 9, applicant states “second belt 434 spanned over the first roller 330”. It is unclear as to how the second belt spans over the first roller when there is no reference to the second belt being on the first roller. It is believed applicant means the eighth roller as seen in Figs.1-2 of the instant application, and shall be interpreted thusly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwemer et al. (US3431753A).

Regarding claim 2, Schwemer teaches the machine of claim 1 further comprising: a feeding part (see Fig.4 ref 36 portion before refs 35 and 37) of the conveyor to supply laundry to the washing part; a rinsing part (Fig.4 refs 32 and 33) having at least one nozzle (Fig.4 refs 126, 132, 184, & 194) configured to discharge rinsing water to the laundry after the washing part; a dewatering part (Fig.4 portion from and including refs 191, 192, 224, & 225) having rollers in a vertical relationship with each other (Fig.4 refs 224 and 225 also refs 191 and 192 as they contain some degree of vertical and horizontal relationship to each other) to pass laundry there through and to squeeze laundry passed through the washing and rinsing part; a discharging part (Fig.4 ref 350) that discharges laundry after the washing, rinsing, and dewatering part; wherein the laundry is conveyed to the washing part, rinsing part, dewatering part, and the discharge part via the conveyor (see Fig.4 refs 35 and 36 extending through corresponding parts).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwemer et al. (US3431753A) as applied to claim 2 above, and further in view of Lee (KR20090062559A) and Sorensen et al. (US4268929A).
Regarding claim 3, Schwemer teaches the machine of claim 2, comprising a first washing part (Fig.3b ref 32) having at least a first washing nozzle (Fig.4 refs 38 & 39) configured to discharge water, containing detergent (Col.2 lines 43-47 in conjunction with Col.2 lines 59-65), toward the laundry from the feeding part and a soaking tank (Fig.4 ref 31 interior) to soak laundry after the first nozzle. It is further noted that the limitation of the washing water is recited as intended use, thus the limitation of detergent or fabric softener being present in said washing water is also intended use. Schwemer does not explicitly discloses multiple washing parts or sensors. However the usage of such sensors and multiple washing parts are known in the art as evidenced by Lee and Sorensen.
Lee discloses a washing machine for laundry (abstract, Fig.1) having a conveyor (Fig.4a ref 32). The machine utilizes a control means (Fig.1 ref 5), a start sensor (Fig.4a ref 41), and a proximity sensor (Figs.4b-4c) in order to detect the presence of laundry and activate corresponding nozzles (Page 4/8 7th to last paragraph). Lee and Schwemer are analogous in the art of washing machines. Sorensen discloses a washing machine for rugs (abstract) that utilizes a conveyor (Fig.1) and multiple cleaning chambers (Fig.1 refs 4 and 6). Although Sorensen discloses two cleaning parts and one rinsing part (Fig.1 ref 8), Sorensen also discloses that 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Schwemer to utilize three washing parts in order to optimize the washing process (Sorensen Col.5 lines 1-6). Each of the washing parts would be similar to the first washing part, and thus each would have at least one washing nozzle configured to discharge washing water after the soaking tank, and after the second washing part. A skilled artisan is aware that by increasing the number of washing stages (i.e. washing parts), a more efficient extraction of contaminants is obtained. One of ordinary skill in the art would have further modified the washing machine of Schwemer to include the sensors and control means of Lee in order to detect laundry prior to each nozzle in order to activate the nozzle automatically (Lee Page 4/8 7th to last paragraph), such a modification would allow for automatic control of the nozzles and reduce water consumption. Further, it is noted that the number of washing parts is merely a matter of design choice as stated by Sorensen (Col.5 lines 1-6).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwemer et al. (US3431753A), Lee (KR20090062559A), and Sorensen et al. (US4268929A) as applied to claim 3 above, and further in view of Wilkins (US4453386A) and Juday et al. (US5728977A).
Regarding claims 4-5, Modified Schwemer teaches the machine of claim 3, wherein the second and third washing parts include multiple nozzles, which would include a first, second, and third nozzle (see Schwemer Fig.4 refs 39, 39, 53, & 54 which are also present in the second and third washing parts). Modified Schwemer does not teach the nozzles impinging the laundry 
Wilkins discloses a mat cleaning apparatus (abstract), wherein nozzles are directed at an angle of 35 degrees with respect to the plane of the mat in both a forward and rear direction (abstract). The spray angle of such detergent nozzles allows for a deep cleaning of said articles (abstract). The spray nozzles are located vertically below the article being cleaned (Figs.1 & 6 refs 98-100). Wilkins and Schwemer are analogous in the art of conveyor washing machines. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the second and third washing parts of Modified Schwemer to utilize the spray configuration of Wilkins in order to provide a nozzles vertically below the conveyor and spraying at an angle of 35 degrees. Such a modification would provide a deep cleaning (Wilkins abstract). Assuming arguendo that the vertical direction is meant to mean above the articles being cleaned, the following alternative rejection is provided Juday discloses a conveyor type washing machine for towels (abstract, Fig.1), wherein a set of nozzles are located vertically above the conveyors and articles to be cleaned (Fig.1 refs 17A & 17B). Juday further discloses that an obvious modification to such conveyor type washing machines is the location of the nozzles being placed both above and below the element being cleaned (Col.3 lines 51-63). Juday and Schwemer are analogous in the art of conveyor type washing machines. Thus, one of ordinary skill in the art would have found it obvious to further modify the spray nozzle locations such that they are above the articles to be cleaned as well.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US3431753A), Lee (KR20090062559A), and Sorensen et al. (US4268929A) as applied to claim 3 above, and further in view of Lee (US20170233931A1, hereafter L1).
Regarding claim 6, Modified Schwemer teaches the washing machine of claim 3, wherein there is a detergent tank (Fig.1 ref 100) that supplies detergent to the soaking tank and effectively the nozzles (Col.4 lines 64-67). Modified Schwemer does not discloses a fabric softener tank, however such a feature is known in the art as evidenced by L1.
L1 discloses a washing machine (Fig.1) and an additive device for said washing machine. The additive devices is a reservoir (Fig.3 ref 100) with both a detergent reservoir (Fig.3 ref 110) and a fabric softener reservoir (Fig.3 ref 120, see also [0049]). The reservoirs feed nozzles [0049] in order to supply the additives during the wash process [0045]. Fabric softeners are well known for softening clothes and preventing wrinkles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Modified Schwemer to utilize a fabric softener tank and supply fabric softener to the articles being cleaned in order to soften laundry and prevent wrinkles.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US3431753A), Lee (KR20090062559A), and Sorensen et al. (US4268929A) as applied to claim 3 above, and further in view of Bahnsen (US3439365A), Juday et al. (US5728977A), and Arrieta et al. (US6626193B1).
Regarding claim 7, Modified Schwemer teaches the machine of claim 3, wherein there is a conveyor with a plurality of rollers allowing laundry to travel from the feed part to the 
Bahnsen discloses a conveyor washing machine (Fig.1) having a first conveyor and belt extending from a feed (Fig.1 left side) to prior to a rinsing section (Fig.1 portion starting from ref 137 extending to ref 262) and having a separate belt and conveyor for the rinsing section (Fig.1 ref 223) to a drying section with a separate belt for a drying section (Fig.1 ref 276). Lee also discloses a conveyor washing machine wherein a single conveyor is utilized from the feed to the exit of the machine (Fig.3b ref 32). Juday discloses a conveyor type washing machine wherein a wash portion has its own belt and conveyor, and a wringer and washing section are provided on another conveyor and belt portion (see Fig.1). Arrieta discloses yet another conveyor type washing machine wherein each washing section has its own conveyor and belt. All the previous references are analogous in the art of conveyor type washing machines. The prior art discloses that there are various configurations for transferring laundry from one section of a conveyor washer to another in various manners. Thus, it is known in the art to provide segmented conveyor and belt sections for various section of a conveyor washer, more so it is well known to do so in order to convey laundry from one section to another. Therefore, the claimed configuration of the belts and conveyors would have merely been a design choice that one of ordinary skill in the art would have arrived at with an understanding that such a configuration would provide a reasonable expectation of success.  
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US3431753A), Lee (KR20090062559A), and Sorensen et al. (US4268929A) as applied to claim 3 above, and further in view of Bahnsen (US3439365A) and Rosenfeld et al. (US3780543A).
Regarding claim 14, Modified Schwemer teaches the machine of claim 3, wherein there is a first water collection tank (Schwemer Fig.4 ref 33) which collects water discharged from a dewatering part (Schwemer Fig.4) and feeds the collected water to the rinsing nozzle (see Schwemer Fig.1 refs 200, 208, & 209 to refs 184 & 194). Modified Schwemer does not teach a second collection tank to collect rinse water and feed to the second and third washing nozzles or a third water collection tank to collect water from the second and third washing nozzles and supply it to the first washing nozzle. However such a feature would have been obvious to one of ordinary skill in the art in view of the suggestions by Rosenfeld and Bahnsen.
Bahnsen discloses a conveyor type washing machine (Fig.1) wherein multiple rinsing stages are utilized (see Figs.1 & 16) in a counter-flow style in order to reduce consumption of rinse fluid and supplies make up fluid to a soaking tank, thereby also reducing the amount of soaking fluid needed (Col.7 lines 37-55). Bahnsen and Schwemer are analogous in the art of conveyor type washing machines. Rosenfeld discloses a laundry cleaning machine (Col.1 lines 16-20) wherein rinse fluid is supplied to soaking, rinsing, and washing sections and their corresponding collection tanks (see Fig.7) in order to recirculate and recycle fluid. Rosenfeld further shows that such wash and rinse zones are spray zones utilizing spray nozzles (see Figs.5-6 and 10-11). Thus, it is reasonably understood by one of ordinary skill in the art that the recirculation is also supplied to the required nozzles as well (see claim 7). The recycling of rinse fluid to washing nozzles allows for reduced water and detergent consumption (Col.1 lines 22-24).
.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
Claims 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is Schwemer, as stated above, however Schwemer does not teach the entirety of claim 9 including all limitation of the base claim and intervening claims. Specifically, claim 9 recites a specific structural configuration of the roller and conveyor such that the eighth roller must be adjacent to the first belt in order to apply tension to said belt while also holding the second belt. In order to transfer articles from one belt to the other without falling, the belts must overlap, and thus the roller effectively must have two belts in contact with each other in order to provide said tension to first belt while the ninth roller maintains tension on the second belt (as effectively seen in Fig.2 of the instant application). There is no prior art, on the record, which anticipates the invention of claim 9 or provides reasonable motivation to one of ordinary skill in the art to perform a modification that would render then invention of claim 9 obvious. Thus, claim 9 and its dependents would be considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711